McLaughlin, J.:
The defendant appeals from an order enjoining it, during the pendency of the action, from using the name St. Christopher Club of Mew York, Inc., or any name similar thereto, or the name “ St. Christopher A. C.,” or “Red and Black Machine” or “St. Christopher Tigers.” We think, upon the facts set out in this record, that the defendant was properly enjoined from using the name St. Christopher Club of Mew York, Inc., also from interfering with the “affairs, works, doings, proceedings and moneys ” of the plaintiff. This is all the relief the plaintiff asked in the complaint, and is the extent to which the injunction should have been granted. The order appealed from, therefore, is modified as indicated, and as thus modified affirmed, without costs to either party. Ingraham, P. J., Scott, Dowling and Hotchkiss, JJ., concurred. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.